Per Curiam.
Defendant was convicted upon his plea of guilty of the crime of breaking and entering a tavern with intent to commit a larceny therein contrary to CL 1948, § 750.110 as amended by PA 1964, No 133 (Stat Ann 1968 Cum Supp § 28.305). He was sentenced by the court to a term of from 2 to 10 years in prison.
*646Following the appointment of an attorney defendant moved to set aside the guilty plea and quash the information. The motions were denied and he has appealed.
Defendant asserts that the court erred in accepting his guilty plea when he had no attorney. An examination of the transcript of the arraignment shows that under People v. Dunn (1968), 380 Mich 693, and People v. Winegar (1968), 380 Mich 719, defendant waived his right to counsel knowingly and intelligently. Having so waived counsel and pled guilty, defendant cannot now successfully claim that he should have a new trial so that he can present the defense of intoxication to the charge.
The language of the applicable statute herein does include the breaking and entering of a tavern and to so interpret it does not render it unconstitutionally vague, as defendant claims.
There was no error shown on the part of the trial court.
Affirmed.